Citation Nr: 0943274	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a disability 
manifested by loss of use of the lower extremities as 
secondary to multiple sclerosis.  

3.  Entitlement to service connection for bladder 
incontinence as secondary to multiple sclerosis.  

4.  Entitlement to service connection for a left eye 
disorder, including decreased visual acuity and ocular 
neuritis, as secondary to multiple sclerosis.  

5.  Entitlement to service connection for facial neuropathy 
as secondary to multiple sclerosis.  

6.  Entitlement to service connection for neuropathy of the 
upper extremities as secondary to multiple sclerosis.  

7.  Entitlement to service connection for neuropathy of the 
lower extremities as secondary to multiple sclerosis.  

8.  Entitlement to service connection for a bowel disorder as 
secondary to multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to March 
1956.  Prior to his active duty, the Veteran also served in 
the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran contends that he is entitled to service 
connection for multiple sclerosis (MS) as well as a number of 
disabilities associated this disease.  Throughout this 
appeal, the Veteran has asserted that he has experienced MS 
symptoms since service despite not formally diagnosed with MS 
until 1973.  In a letter received by the VA in March 2006, 
the Veteran described an incident during his active duty 
service in which an aircraft he was travelling on made an 
emergency landing at George Air Force Base.  He contends that 
he began to experience feelings of weakness and general 
insufficiency as well as vision impairment and ringing in his 
ears following this event.  According to the Veteran, he 
sought treatment at the infirmary at El Toro Marine Corps Air 
Station, was diagnosed with a "nervous disorder," and was 
treated with a barbiturate.  Following service separation he 
continued to experience intermittent periods of similar 
symptoms; his private family physician diagnosed him with 
possible depression or arthritis.  He eventually sought 
neurological evaluation in 1973 after experiencing visual 
symptoms and facial numbness; the diagnosis was MS.  

The Veteran's service treatment records are silent for any 
complaints of the symptoms described above.  Similarly, there 
is no record of treatment for a "nervous disorder" at the 
El Toro infirmary.  Nevertheless, the Veteran's treating VA 
neurologist provided the following opinion in April 2007 
based on the Veteran's self-reported history:

"In my opinion, the [Veteran's] symptoms that he 
described while in the Marine Corps could indeed 
have been the onset of multiple sclerosis.  
Fatigue, loss of balance, and dizziness are all 
consistent with that disorder.  His description of 
being told he has arthritis and the recommendation 
that he use a cane following discharge also suggest 
that he had symptoms of multiple sclerosis at that 
time."  [emphasis added]

VA Neurology Clinic Staff Note dated April 25, 2007.  

VA law and regulations provide that the VA has a duty to 
provide a medical examination and/or obtain a medical opinion 
when the record lacks evidence to decide a veteran's claim 
and there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2009).  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83 (2006).

In the present case, the Veteran has presented lay evidence 
that he experienced various symptoms during his active duty 
service which his treating physician has speculated "could 
indeed" have been the onset of his MS.  Furthermore, the 
Veteran has indicated that he was treated during service for 
these symptoms, yet there is no such record of this treatment 
in his current service treatment records, nor is there any 
indication that a specific search has been completed for 
these alleged service treatment records.  Such records are 
clearly relevant to the current appeal in light of the 
significant gap in time between the Veteran's military 
service and his diagnosis of MS in 1973.  

Under these circumstances, the Board is of the opinion that a 
remand is necessary to (1) allow the Veteran an opportunity 
to provide additional details regarding his alleged in-
service treatment for a "nervous disorder" so that the VA 
might conduct a search for these records, and (2) obtain a 
medical examination and opinion which specifically addresses 
the etiology of the Veteran's claimed MS.  See id.; see also 
38 U.S.C.A. § 5103A(d).  

With respect to the Veteran's remaining claims on appeal, the 
Board observes that the Court of Appeals for Veterans Claims 
has held that all issues "inextricably intertwined" with an 
issue certified for appeal are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The Veteran asserts that he is entitled to 
service connection for a disability manifested by loss of use 
of the lower extremities, bladder incontinence, a left eye 
disorder (including decreased visual acuity and ocular 
neuritis), facial neuropathy, neuropathy of the upper and 
lower extremities, and a bowel disorder, as secondary to his 
MS.  The Veteran's contemporaneous treatment records suggest 
that these disorders may be secondary to his MS.  As such, 
the Board finds that the VA examiner, in addition to 
considering the etiology of the Veteran's MS, should also 
consider the nature and etiology of any disorders claimed as 
secondary to his MS.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for his 
multiple sclerosis as well as dates of 
treatment.  After securing any necessary 
release(s) from the Veteran, make 
reasonable efforts to obtain these 
records.

2.  Ask the Veteran to provide information 
regarding his alleged treatment during 
active duty for a "nervous disorder."  
Such request should inform the Veteran 
that he must provide a 60-day timeframe 
during which such treatment occurred.  

3.  Based on the Veteran's response to the 
above request, the agency of original 
jurisdiction (AOJ) should contact the 
appropriate authorities, including the 
National Personnel Records Center (NPRC), 
to obtain any outstanding clinical 
treatment records pertaining to the 
Veteran.  The AOJ should search not only 
under the Veteran but also the name of the 
facility where the alleged treatment was 
rendered.  Any attempts to obtain these 
service treatment records should be 
documented in the claims file, including 
any responses, negative or positive.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
the Veteran's service separation 
examination would be futile.

4.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an examination with a medical 
professional with the appropriate 
expertise for the purpose of ascertaining 
the nature and etiology of the Veteran's 
multiple sclerosis and any associated 
disorders.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims file was reviewed in connection 
with the examination.  After reviewing the 
record, including any lay evidence 
submitted by the Veteran, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
answer the following questions, providing 
a detailed rationale for all opinions.  

	(a) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's multiple sclerosis 
first manifested as of, or prior to, March 
1963?

	(b) Does the Veteran have any current 
disability manifested by loss of use of 
the lower extremities, bladder 
incontinence, left eye disorder (including 
decreased visual acuity and ocular 
neuritis), facial neuropathy, neuropathy 
of the upper and lower extremities, or a 
bowel disorder? If so, the examiner should 
provide a diagnosis for all identified 
disabilities and then provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
multiple sclerosis caused, contributed to 
cause, or chronically worsened, any 
identified disability(ies).  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



